I am in favor of affirmance in the Southmayd case, and inDelano No. 1, because the defendant is the owner of the fee of the land to the center of the Bloomingdale road, *Page 412 
upon which his premises are bounded. Unless there is something in the description of the property conveyed, or its location or relation to other property of the grantor, indicative of a contrary intent, a grant of land bounded upon a public street or highway of which the grantor has the fee, must be deemed to convey the fee to the center of the street or highway.
The same rule of construction should be applied where the boundary is along the street or highway and the intersecting lines are described as running to the street or highway. But if it must be conceded that the grant does not convey the fee of the street, I concur in the opinion of GRAY, J.
ANDREWS, Ch. J., and PECKHAM J., concur with GRAY, J.
EARL, FINCH and O'BRIEN, JJ., dissent.
Orders affirmed and judgment accordingly.